Exhibit 10.14

 

REPRESENTATION, WARRANTY AND INDEMNITY AGREEMENT

 

This REPRESENTATION, WARRANTY AND INDEMNITY AGREEMENT (this “Agreement”) is made
and entered into as of May 14, 2019, and is effective as of the Closing Date (as
defined herein), by and among Postal Realty Trust, Inc., a Maryland corporation
(the “REIT”), Postal Realty LP, a Delaware limited partnership and subsidiary of
the REIT (the “Operating Partnership”, and together with the REIT, the
“Acquirer”), and Andrew Spodek (the “Principal”). Certain capitalized terms used
herein are defined in Section 4.2 hereof.

 

RECITALS

 

WHEREAS, the Principal owns, directly or indirectly, record and beneficial
ownership interests in each of the entities described on Schedule I attached
hereto and incorporated by this reference (the “Tier 1 Contributed Entities”),
which Contributed Entities are the direct or indirect owners of the respective
properties described on Schedule I (each, a “Tier 1 Contributed Property,” and
collectively, the “Tier 1 Contributed Properties”);

 

WHEREAS, the Principal is the sole shareholder and Chief Executive Officer of
Nationwide Postal Management, Inc., a New York corporation that provides
property management services to each of the Tier 1 Properties and each of the
respective properties described on Schedule II (each a “Tier 2 Property,” and
together with the Tier 1 Properties, the “Properties”), and as such, Principal
is familiar with the condition, history and operations of each of the
Properties;

 

WHEREAS, the REIT intends to enter into agreements to acquire directly and,
through the Operating Partnership or one or more other subsidiaries of the REIT
or the Operating Partnership, ownership of the Properties through the
acquisition of the Contributed Entities and through direct acquisition of
certain of the Properties;

 

WHEREAS, concurrently with the execution of this Agreement, the Operating
Partnership is entering into separate contribution agreements with the Principal
and contribution agreements and purchase and sale agreements with the other
owners of record and beneficial ownership interests of the Contributed Entities
(the “Contributed Interests”) (the Principal and such other owners, each, a
“Contributor” and collectively, the “Contributors,” and such agreements, each, a
“Contribution Agreement” and collectively, the “Contribution Agreements”),
pursuant to which each Contributor shall contribute to the Operating
Partnership, or a wholly-owned subsidiary of the Operating Partnership, all of
the Contributor’s right, title and interest in the applicable Contributed
Entities, and the Operating Partnership, or such subsidiary, as applicable,
shall acquire from each Contributor all of each Contributor’s right, title and
interest as a holder of interests in the Contributed Entities and in certain
instances shall acquire from Contributors fee simple title to Properties owned
other than through Contributed Interests ;

 

WHEREAS, capitalized terms used but not elsewhere defined in this Agreement
shall have the meaning ascribed to such terms in Section 4.2 hereof;

 

1

 

 



WHEREAS, the Formation Transactions (as defined herein) relate to the proposed
underwritten initial public offering (the “IPO”) of shares of Class A common
stock, par value $0.01 per share of the REIT (the “REIT Shares”), following
which the REIT will operate as a self-administered and self-managed real estate
investment trust within the meaning of Section 856 of the Code;

 

WHEREAS, the Principal, through his direct and indirect ownership of the
Contributed Interests, will materially benefit from the Formation Transactions;
and

 

WHEREAS, in order to induce the Acquirer to enter into the Formation Transaction
Documentation, the Principal has agreed to provide certain representations,
warranties and indemnities as set forth herein.

 

NOW, THEREFORE, for and in consideration of the foregoing and the
representations, warranties, covenants and other terms contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

ARTICLE I

 

REPRESENTATION AND WARRANTIES

 

Except as disclosed in the Prospectus or in the schedules referenced in this
Article I and attached hereto, the Principal represents and warrants to the each
of the REIT and the OP as follows, as of the date hereof and as of the Closing
Date:

 

1.1 Organization; Authority. (a) Each of the Tier 1 Contributed Entities and
each Subsidiary has been duly organized and is validly existing and in good
standing under the Laws of its jurisdiction of organization and has all
requisite power and authority to carry out the transactions contemplated by the
Formation Transaction Documentation (as defined herein), and to own, lease
and/or operate each Property owned, leased and/or operated by it and to carry on
its business as presently conducted. Each Tier 1 Contributed Entity and each
Subsidiary, to the extent required under applicable Laws, is qualified to do
business and is in good standing in each jurisdiction in which the nature of its
business or the character of its Properties make such qualification necessary,
other than such failures to be so qualified as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
partnership agreement, limited liability company agreement, operating agreement,
Articles of Incorporation, Charter or Bylaws, as applicable, of each Tier 1
Contributed Entity and each subsidiary, as may have been amended from time to
time, (each a “Governing Agreement” and collectively, the “Governing
Agreements”) a complete and accurate copy of which has been delivered to the
Operating Partnership and its counsel, is in force and effect as of the date
hereof, and has not been further modified or amended.

 

(b) Schedule 1.1(b) sets forth as of the date hereof with respect to each Tier 1
Contributed Entity (i) the owners of all the ownership interests of the Tier 1
Contributed Entity and its Subsidiaries, (ii) the ownership interest of each
Tier 1 Contributed Entity in each Subsidiary, if any, and, if not wholly owned
by a Tier 1 Contributed Entity, the identity and ownership interest of each of
the other owners of such Subsidiary, and (iii) each Property owned by each Tier
1 Contributed Entity or its Subsidiaries. There are no rights to purchase,
subscriptions, warrants, options, conversion rights or preemptive rights
relating to the Contributed Interests or any equity interest in the Tier 1
Contributed Entities, or any other security convertible into or exchangeable for
such equity interests.

 



2

 

 

1.2 Due Authorization. Each agreement, document and instrument included in or
contemplated by the Formation Transaction Documentation and executed and
delivered by or on behalf of any Tier 1 Contributed Entity constitutes, or when
executed and delivered will constitute, the legal, valid and binding obligation
of such Tier 1 Contributed Entity, each enforceable against such Tier 1
Contributed Entity in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium or other similar Laws relating to creditors’
rights and general principles of equity.

 

1.3 Consents and Approvals. Except as shall have been obtained or satisfied on
or prior to the Closing Date, no consent, waiver, approval, authorization,
order, license, permit or registration of, qualification, designation,
declaration or filing with, any Person or Governmental Authority or under any
applicable Laws is required to be obtained by any Tier 1 Contributed Entity or
Subsidiary in connection with the execution, delivery and performance of any of
the agreements or documents included in or contemplated by the Formation
Transaction Documentation and the transactions contemplated hereby and thereby.

 

1.4 No Violation. None of the execution, delivery or performance of any
agreement or document included in or contemplated by the Formation Transaction
Documentation nor the transactions contemplated hereby and thereby does or will,
with or without the giving of notice, lapse of time, or both, violate, conflict
with, result in a breach of, or constitute a default under or give to others any
right of termination, acceleration, cancellation or other right under, (A) the
Governing Agreements of any Tier 1 Contributed Entity or Subsidiary, (B) any
agreement, document or instrument to which such Tier 1 Contributed Entity or
Subsidiary or any of their respective assets or properties (including the
Properties) is bound or (C) any term or provision of any judgment, order, writ,
injunction, or decree binding on such Tier 1 Contributed Entity or any
Subsidiary.

 

1.5 Capitalization. All of the issued and outstanding equity interests of each
Tier 1 Contributed Entity and Subsidiary are duly authorized, validly issued and
fully paid and are not subject to preemptive rights or appraisal, dissenters’ or
other similar rights under the Governing Agreements of or any contract to which
any Tier 1 Contributed Entity or its Subsidiaries is a party or otherwise bound.

 

1.6 Licenses and Permits. All notices, licenses, permits, certificates and
authorizations required for the continued use, occupancy, management, leasing
and operation of the Properties have been obtained, are in full force and
effect, are in good standing and (to the extent required in connection with the
transactions contemplated by the Formation Transaction Documentation) are
assignable to the Operating Partnership. No Tier 1 Contributed Entity, or
Subsidiary or, to the Principal’s knowledge, any Contributor or third party has
taken any action that (or failed to take any action the omission of which) would
result in the revocation of any such notice, license, permit, certificate or
authorization where such revocation or revocations would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, nor has any
of them received any written notice of violation from any Governmental Authority
or written notice of the intention of any entity to revoke any of such notice,
license, permit, certificate or authorization, that in each case has not been
cured or otherwise resolved to the satisfaction of such Governmental Authority
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 



3

 

 

1.7 Litigation. Except for actions, suits or proceedings fully covered by
policies of insurance, there is no action, suit or proceeding pending or, to the
Principal’s knowledge, threatened against any Tier 1 Contributed Entity or any
Contributor, Subsidiary or Property, which, if adversely determined, would,
individually or together with all such other actions, reasonably be expected to
have a Material Adverse Effect. There is no action, suit or proceeding pending
or, to the Principal’s knowledge, threatened against any Contributed Entity,
Subsidiary or any Contributor which challenges or impairs the ability of any
Contributed Entity, Subsidiary or any Contributor to execute or deliver, or
perform its obligations under any of the Formation Transaction Documentation or
to consummate the transactions contemplated hereby and thereby. There is no
judgment, decree, injunction, or order of a Governmental Authority outstanding
against any Tier 1 Contributed Entity or Subsidiary or, to the Principal’s
knowledge, any officer, director, principal, managing member, or general partner
of any of the foregoing in their capacity as such, or, to the Principal’s
knowledge, any Contributor which would reasonably be expected to have a Material
Adverse Effect. No Contributed Entity or Subsidiary has received any written
notice of any pending or threatened proceedings for the rezoning (i.e., as
opposed to the current zoning) of any Property or any portion thereof which
would substantially and materially impair the current or proposed use thereof.

 

1.8 Compliance With Laws. Each Contributed Entity and its Subsidiaries has
conducted its business and maintained its Property in compliance with all
applicable Laws, except for such failures that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. None of the
Contributed Entities or Subsidiaries nor, to the Principal’s knowledge, any
Contributor or third party has been informed in writing of any continuing
violation of any such Laws or that any investigation has been commenced and is
continuing or is contemplated respecting any such possible violation, except in
each case for violations that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

1.9 Properties.

 

(a) Each Property is the subject of a policy of title insurance reflecting the
respective Contributor as the owner of such Property, and, to the Principal’s
knowledge, such owner is the owner of, directly or indirectly, by fee simple
estate or otherwise, of such Property, in each case free and clear of all Liens,
except for Permitted Liens (as defined herein).

 

(b) Except for matters that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (1) no Contributed
Entity, nor Subsidiary, nor any other party to any material agreement affecting
any Property (other than a Lease (as such term is hereinafter defined) for space
within such Property, but including any agreement that constitutes a Permitted
Lien), is in breach or default of any such agreement, (2) to the Principal’s
knowledge, no event has occurred or has been threatened in writing, which with
or without the passage of time or the giving of notice, or both, would,
individually or together with all such other events, constitute a default under
any such agreement, or would, individually or together with all such other
events, reasonably be expected to cause the acceleration of any material
obligation of any party thereto or the creation of a Lien upon any asset of any
Contributed Entity or Subsidiary, except for Permitted Liens, or otherwise
reasonably be expected to have a Material Adverse Effect and (3) all agreements
affecting any Property required for the continued use, occupancy, management,
leasing and operation of such Property (exclusive of space Leases) are valid and
binding and in full force and effect, subject to applicable bankruptcy,
insolvency, moratorium or other similar Laws relating to creditors’ rights and
general principles of equity.

 



4

 

 

(c) To the Principal’s knowledge, as presently conducted, none of the operation
of the buildings, fixtures and other improvements comprising a part of any
Property is in violation of any applicable building code, zoning ordinance or
other “land use” Law.

 

(d) Each Contributed Entity holds the lessor’s interest under a lease with the
United States Postal Service (collectively, for all of the Properties, the
“Leases”) as described in the Registration Statement on Form S-11 filed by the
REIT with the Securities and Exchange Commission in connection with the IPO. .
Except for matters that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (1) no Contributed Entity, nor
any Subsidiary, nor, to the Principal’s Knowledge, any other party to any Lease,
is in breach or default of any such Lease, (2) to the Principal’s knowledge, no
event has occurred or has been threatened in writing, which with or without the
passage of time or the giving of notice, or both, would, individually or
together with all such other events, constitute a default under any Lease, or
would permit termination, modification or acceleration under the Lease, and (3)
to the Principal’s knowledge, each of the Leases is valid and binding and in
full force and effect, subject to applicable bankruptcy, insolvency, moratorium
or other similar Laws relating to creditors’ rights and general principles of
equity. To the Principal’s Knowledge, no lessee under any of such Leases is
presently the subject of any voluntary or involuntary bankruptcy or insolvency
proceedings.

 

1.10 Existing Loans. Schedule 1.10 lists, as of the date hereof, all (i) secured
loans encumbering the Properties or any direct or indirect interest in the
applicable Property Entity or Contributed Entity and (ii) any other indebtedness
of any Contributed Entity or Subsidiary (collectively, the “Disclosed Loans”)
and the outstanding aggregate principal balance as of the date set forth on
Schedule 1.10. To the Principal’s knowledge, no monetary default (beyond
applicable notice and cure periods) by any party exists under any of the
Disclosed Loans and the documents entered into in connection therewith
(collectively, the “Disclosed Loan Documents”) and no non-monetary default
(beyond applicable notice and cure periods) by any party exists under any of the
Disclosed Loan Documents.

 

1.11 Insurance. Each Property Entity or Contributed Entity or its Subsidiaries
has in place the public liability, casualty and other insurance coverage with
respect to each Property owned, leased and/or managed by it as the Principal
reasonably deems necessary and in all cases including such coverage as is
required under the terms of any loan or Lease. Each of the insurance policies
with respect to each Property is in full force and effect in all material
respects  and all premiums due and payable thereunder have been fully paid when
due. To the Principal’s knowledge, no Property Entity or Contributed Entity nor
any of the Contributors has received from any insurance company any notices of
cancellation or intent to cancel any insurance.

 



5

 

 

1.12 Environmental Matters. Except for matters that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, (A)
each Property Entity, Contributed Entity and its Subsidiaries is in compliance
with all applicable Environmental Laws, (B) no Property Entity, Contributed
Entity nor, to the Principal’s knowledge, any of the Contributors has received
any written notice from any Governmental Authority or third party alleging that
such Property Entity, Contributed Entity, Subsidiary or any Property is not in
compliance with applicable Environmental Laws, and (C) there has not been a
release of a hazardous substance on any Property that would require
investigation or remediation under applicable Environmental Laws.

 

1.13 Eminent Domain. There is no existing, or to the Principal’s knowledge,
proposed or threatened condemnation, eminent domain or similar proceeding, or
private purchase in lieu of such a proceeding which would affect any of the
Properties.

 

1.14 Taxes. Except as set forth in Schedule 1.14:

 

(a) Each Contributed Entity and Subsidiary has timely and properly filed all Tax
returns and reports required to be filed by it (after giving effect to any
filing extension properly granted by a Governmental Authority having authority
to do so), and all such returns and reports are accurate and complete in all
material respects, and has timely paid (or had timely paid on its behalf) all
Taxes as required to be paid by it.

 

(b) No deficiencies for any Taxes have been proposed, asserted, assessed or, to
the Principal’s knowledge, threatened against any Contributed Entity or
Subsidiary, and no requests for waivers of the time to assess any such Taxes are
pending.

 

(c) No Contributed Entity or Subsidiary holds any asset the disposition of which
would be subject to rules similar to Section 1374 of the Code; and no Property
Entity, Contributed Entity or Subsidiary has requested or received any ruling
from the IRS or comparable rulings from other taxing authorities or has entered
into any “closing agreement” as described in Section 7121 of the Code or similar
arrangement. There are no liens or encumbrances for Taxes on any Property, other
than liens or encumbrances for Taxes not yet due and payable, and no action,
proceeding or investigation has been instituted against any Property,
Contributed Entity or Subsidiary or, to the Principal’s knowledge, any
Contributor that would give rise to any such liens or encumbrances. Each
Contributed Entity and Subsidiary has withheld and paid all Taxes required to
have been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, creditor, member or other third party, and all
Forms W-2 and 1099 required with respect thereto have been properly completed
and timely filed.

 

(d) There are no pending or, to the Principal’s knowledge, threatened audits,
assessments or other actions for or relating to any liability in respect of
income or material non-income Taxes of any Property Entity, Contributed Entity
or Subsidiary, there are no matters under discussion with any Tax authority with
respect to income or material non-income Taxes that are likely to result in an
additional liability for Taxes with respect to any Property Entity, Contributed
Entity or Subsidiary and no Property Entity, Contributed Entity or Subsidiary
is, or has ever been, a party to or bound by any Tax indemnity agreement, Tax
sharing agreement, Tax allocation agreement or similar contract.

 



6

 

 

(e) At all times since its formation, each S Corp (including any “predecessor
corporation” (within the meaning of Treasury Regulations Section 1.1374-1(e)) to
such S Corp) has continuously qualified as an “S corporation” within the meaning
of Section 1361(a)(1) of the Code and all applicable corresponding provisions of
state and local law, and no Tax authority has claimed in writing that such S
Corp does not qualify as an S corporation.

 

(f) No C Corp has any current or accumulated earnings and profits.

 

(g) Since its formation, for U.S. federal income tax purposes, each Property
Entity, Contributed Entity and Subsidiary, other than any S Corp or C Corp, has
been treated as a partnership or a disregarded entity and not as a corporation
or an association taxable as a corporation. Schedule 1.14(g)(i) sets forth each
Property Entity, Contributed Entity and Subsidiary that is treated as a
partnership for U.S. federal income Tax purposes, and except as set forth in
Schedule 1.14(g)(i), each such entity has always been treated as a partnership
for U.S. federal and applicable state and local income Tax purposes. Schedule
1.14(g)(ii) sets forth each Property Entity, Contributed Entity and Subsidiary
that is treated as an entity disregarded from its owner for U.S. federal income
Tax purposes, and except as set forth in Schedule 1.14(g)(ii), each such entity
has always been treated as an entity disregarded from its owner for U.S. federal
and applicable state and local income Tax purposes. 

 

(h) The amount of Cash Consideration does not exceed the amount of “preformation
expenditures” that may be reimbursed with respect to such properties under
Section 1.707-4(d) of the Treasury Regulations without causing such amounts to
fall within Section 1.707-3(a) of the Treasury Regulations.

 

(i) Any and all indebtedness to be assumed by the Operating Partnership or any
of its affiliates (other than the Minnesota loan and the Reynoldsburg loan) are
“qualified liabilities” within the meaning of Treasury Regulation Section
1.707-5(a)(5). No inference is intended regarding the treatment of the Minnesota
loan or the Reynoldsburg loan.

 

1.15 Non-Foreign Status. None of the Contributors or Contributed Entities is a
foreign person (as defined in Section 1445(f) or Section 1446(f) of the Code).

 

1.16 Bankruptcy. No bankruptcy or similar insolvency proceeding has been filed,
or is currently contemplated or, to the Principal’s knowledge, threatened, with
respect to any Contributed Entity, Subsidiary or any lessee under any of the
Leases.

 

1.17 Employees. No Contributed Entity nor Subsidiary has or has ever had any
employees. No Contributed Entity nor Subsidiary is delinquent in payments to any
employees, consultants or independent contractors for any wages, salaries,
commissions, bonuses, or other direct compensation for any service performed or
amounts required to be reimbursed to employees, consultants or independent
contractors. Each Contributed Entity and Subsidiary has, to the extent
applicable:

 

(a) complied in all material respects with all applicable laws related to
employment;

 

(b) withheld and paid to the appropriate governmental entity or is holding for
payment not yet due to such governmental entity all amounts required to be
withheld from employees; and

 

(c) no policy, practice, plan or program of paying severance or pay or any form
of severance compensation in connection with the termination of employment
service and no agreement pursuant to which it would be required to pay severance
to any director, officer, employee or consultant.

 

1.18 Contracts and Commitments. Except as set forth in the Governing Agreements
of each Contributed Entity, no Contributed Entity nor Subsidiary is a party to
any agreements for the sale of its assets, for the grant to any Person of any
preferential right to purchase any such assets or the acquisition of any
operating business, assets or capital stock of any other corporation, entity or
business, other than in the ordinary course of business.

 



7

 

 

ARTICLE II

 

NATURE OF REPRESENTATIONS AND WARRANTIES

 

2.1 Survival of Representations and Warranties. All representations and
warranties contained in this Agreement shall survive after the effective time of
the contributions and other Formation Transactions contemplated in the Formation
Transaction Documentation until the first anniversary of the Closing Date (the
“Expiration Date”). If written notice of a claim in accordance with Section 3.2
has been given prior to the Expiration Date, then the relevant representation or
warranty shall survive, but only with respect to such specific claim, until such
claim has been finally resolved. Any claim for indemnification not so asserted
in writing by the Expiration Date may not thereafter be asserted and shall
forever be waived. Notwithstanding the foregoing, claims for indemnification
resulting from breaches of the representations in Section 1.14 may be asserted
until the expiration of the applicable statute of limitations.

 

ARTICLE III

 

INDEMNIFICATION

 

3.1 Indemnification of Acquirer. The Principal agree to indemnify and hold
harmless the REIT, the Operating Partnership and each of their directors,
officers, employees, partners, agents and representatives (each, an “Indemnified
Party” and collectively, the “Indemnified Parties”), under the terms and
conditions of this Agreement, from and against any and all Losses arising out of
or relating to, asserted against, imposed upon or incurred by the Indemnified
Parties in connection with or as a result of any breach of a representation or
warranty contained in Article I of this Agreement (subject to any
indemnification claim being made prior to the Expiration Date and the survival
limitations set forth in Section 2.1 hereof) (collectively, the “Indemnified
Losses”); provided, the Indemnified Parties shall only be entitled to
indemnification for breaches of representations and warranties made pursuant to
Article I of this Agreement to the extent that the Indemnified Losses with
respect to such breaches exceed, in the aggregate, one percent (1.0%) of the
aggregate consideration paid by the Acquirer for the Contributed Interests (for
purposes of such calculation, units of limited partnership interest in the
Operating Partnership, REIT Shares and shares of Class B Common Stock of the
REIT (“Class B Stock”) shall have a value per share or unit equal to the IPO
Price)(the “Deductible”). The Principal shall only be liable for Indemnified
Losses (after giving effect to, and only for amounts in excess of, the
Deductible) up to the Maximum Indemnity Amount.

 

3.2 Claims.

 

(a) At the time when either the REIT or the Operating Partnership learns of any
potential claim for Indemnified Losses under this Agreement (a “Claim”), it will
promptly give written notice (a “Claim Notice”) to the Principal; provided that
the failure to so notify the Principal shall not prevent recovery under this
Agreement, except to the extent that the Principal shall have been materially
prejudiced by such failure. Each Claim Notice shall describe in reasonable
detail the facts known to the Indemnified Party giving rise to such Claim. The
Indemnified Party shall deliver to the Principal, promptly after the Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to a Third Party Claim (as
defined below); provided that failure to do so shall not prevent recovery under
this Agreement, except to the extent that the Principal shall have been
materially prejudiced by such failure. Any Indemnified Party may at its option
demand indemnity under this Article III as soon as a Claim has been threatened
by a third party, regardless of whether an actual Loss has been suffered, so
long as the Indemnified Party shall in good faith determine that such claim is
not frivolous and that the Indemnified Party may be liable for, or otherwise
incur, a Loss as a result thereof.

 

(b) The Principal shall be entitled, at his own expense, to elect to assume and
control the defense of any Claim based on claims asserted by third parties
(“Third Party Claims”), through counsel chosen by the Principal and reasonably
acceptable to the Indemnified Parties, if the Principal gives written notice of
his intention to do so to the REIT within twenty (20) days following the receipt
of the applicable Claim Notice; provided, however, that the Indemnified Parties
may at all times participate in such defense at their own expense. Without
limiting the foregoing, in the event that the Principal exercises the right to
undertake any such defense against a Third Party Claim, the Indemnified Party
shall cooperate with the Principal in such defense and make available to the
Principal, at the Principal’s expense, all witnesses, pertinent records,
materials and information in the Indemnified Party’s possession or under such
Indemnified Party’s control relating thereto as is reasonably required by the
Principal. No compromise or settlement of such Third Party Claim may be effected
by either the Indemnified Party, on the one hand, or the Principal, on the other
hand, without the other party’s consent (which shall not be unreasonably
withheld or delayed) unless (i) there is no finding or admission of any
violation of Law and no effect on any other claims that may be made against such
other party, (ii) each Indemnified Party that is party to such claim is released
from all liability with respect to such claim, and (iii) there is no equitable
order, judgment or term that in any manner affects, restrains or interferes with
the business of the Indemnified Party that is party to such claim or any of its
Affiliates. Notwithstanding the foregoing, if the compromise or settlement of
such Third Party Claim could reasonably be expected to adversely affect the
status of the REIT as a real investment trust within the meaning of Section 856
of the Code, then the REIT shall make such decision to compromise or settle the
Third Party Claim without the need to obtain the Principal’s consent.

 



8

 

 

3.3 Delivery of Indemnity Amounts. Upon resolution of any disputed Claim or
portion of a Claim as evidenced by (x) a written agreement between the Acquirer
and the Principal or (y) a final award of an arbitral tribunal in accordance
with this Agreement, the Principal shall deliver the amount of the
indemnification to the Indemnified Party. Indemnity payments may be made by the
Principal in the form of cash, REIT Shares, Class B Stock or OP Units. To the
extent indemnification is made through delivery by the Principal of REIT Shares,
Class B Stock or OP Units, such REIT Shares, Class B Stock or OP Units shall be
valued at an amount per REIT Share, share of Class B Stock or OP Unit equal to
the IPO Price. The Principal hereby authorizes the REIT, as general partner of
the Operating Partnership, to take all such action as may be necessary to amend
the stock ownership records of the REIT and the partnership agreement of the
Operating Partnership, and any exhibits or schedules thereto, and to reflect the
delivery of any REIT Shares, Class B Stock or OP Units by the Principal as an
indemnification payment hereunder and to reflect that the Principal has no
further right, title or interest with respect to any such REIT Shares or OP
Units.

 

3.4 Exclusive Remedy. The sole and exclusive remedy for Indemnified Parties with
respect to any and all claims relating to a breach of this Agreement (other than
breaches arising out of or in connection with fraud) shall be indemnification in
accordance with the terms of this Agreement. The Principal shall not be liable
or obligated to make payments under this Agreement in excess of the Maximum
Indemnity Amount (as defined herein).

 

3.5 Characterization of Payments. Any indemnity payments shall constitute an
adjustment of the contribution consideration received by the Principal pursuant
to his Contribution Agreement for Tax purposes and shall be treated as such by
all parties on their tax returns to the extent permitted by Law.

 

ARTICLE IV

 

GENERAL PROVISIONS

 

4.1 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given (i) when delivered personally, (ii) five
(5) Business Days after being mailed by certified mail, return receipt requested
and postage prepaid, (iii) one (1) Business Day after being sent by a nationally
recognized overnight courier or (iv) transmitted by facsimile if confirmed
within twenty four (24) hours thereafter by a signed original sent in the manner
provided in clause (i), (ii) or (iii) to the parties at the following addresses
(or at such other address for a party as shall be specified by notice from such
party): If to the REIT or the Operating Partnership, to: Postal Realty LP, 75
Columbia Avenue, Cedarhurst, NY 11516, Attention: Jeremy Garber; if to the
Principal, to: 75 Columbia Avenue, Cedarhurst, NY 11516, Attention: Andrew
Spodek.

 



9

 

 

4.2 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

(a)   “Affiliate” means, with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the specified Person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.

 

(b) “Business Day” means any day that is not a Saturday, Sunday or legal holiday
in the State of New York.

 

(c) “C Corp” means the entities listed on Schedule 4.2(c).

   

(d) “Closing Date” means the closing date of the transactions contemplated by
the Formation Transaction Documents.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated or issued thereunder.

 

(f) “Environmental Laws” means all federal, state and local Laws governing
pollution or the protection of human health or the environment.

 

(g) “Formation Transaction Documentation” means all of the Contribution
Agreements, this Agreement and related documents and agreements pursuant to
which all of the Contributed Entities and/or the equity interests in the
Contributed Entities and the Property Entities, and the Properties are to be
acquired by the REIT or the Operating Partnership, directly or indirectly, as
part of the Formation Transactions.

   

(h) “Formation Transactions” means the transactions contemplated by this
Agreement and the other Formation Transaction Documentation.

 

(i) “GAAP” means generally accepted accounting principles, as in effect in the
United States of America as of the date of determination.

 

(j) “Governmental Authority” means any government or agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.

   

(k) “IPO Price” means the public offering price set forth on the cover of the
final prospectus for the IPO.

 

(l) “Laws” means laws, statutes, rules, regulations, codes, orders, ordinances,
judgments, injunctions, decrees and policies of any Governmental Authority,
including, without limitation, zoning, land use or other similar rules or
ordinances.

 





10

 

 

(m) “Liens” means all pledges, claims, liens, charges, restrictions, controls,
easements, rights of way, exceptions, reservations, leases, licenses, grants,
covenants and conditions, encumbrances and security interests of any kind or
nature whatsoever.

 

(n) “Losses” means charges, complaints, claims, actions, causes of action,
losses, damages, Taxes, liabilities and expenses of any nature whatsoever,
including without limitation, amounts paid in settlement, reasonable attorneys’
fees, costs of investigation, costs of investigative judicial or administrative
proceedings or appeals therefrom and costs of attachment or similar bonds, as
well as all collection costs and enforcement expenses incurred in retaking,
holding, preparing for sale, selling or otherwise disposing of or realizing on
collateral or otherwise exercising or enforcing any rights or remedies under
pledge and security or other collateral documents.

 

(o) “Material Adverse Effect” means with respect to each Contributed Entity,
Property Equity, Subsidiary or Property, any material adverse change in any of
the assets, business, condition (financial or otherwise), results of operation
or prospects of such Contributed Entity, Property Entity, Subsidiary or
Property.

 

(p) “Maximum Indemnity Amount” means ten percent (10%) of the aggregate value of
the consideration paid by the Acquirer for the Contributed Interests (for
purposes of such calculation, units of limited partnership interest in the
Operating Partnership, REIT Shares and shares of Class B Stock shall have a
value per share or unit equal to the IPO Price)

 

(q) “Permitted Liens” means (i) Liens, or deposits made to secure the release of
such Liens, securing Taxes, the payment of which is not delinquent or the
payment of which (including, without limitation, the amount or validity thereof)
is being contested in good faith by appropriate proceedings for which adequate
reserves have been made in accordance with GAAP; (ii) zoning, entitlement,
building and other land use Laws imposed by governmental agencies having
jurisdiction over any Property; (iii) covenants, conditions, restrictions,
easements for public utilities, encroachments, rights of access or other
non-monetary matters that do not materially impair the use of any Property for
the purposes for it is currently being used or proposed to be used in connection
with the relevant Person’s business; (iv) Liens securing Disclosed Loans; (v)
Liens arising under leases disclosed in full to the Acquirer and in effect as of
the Closing Date; (vi) any exceptions contained in the title policies relating
to the Properties as of the Closing Date, copies of which title policies were
provided to the Acquirer and their counsel, none of which substantially and
materially impair the use of any Property for the purposes for which it is
currently being used; and (vii) mechanics’, carriers’, workers’, repairers’ and
similar Liens arising or incurred in the ordinary course of business that are
not yet due and payable and which are not, in the aggregate, material to the
business, operations and financial condition of any Property so encumbered.

 

(r) “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.

 

(s) “Prospectus” means the preliminary prospectus filed by the REIT with the
U.S. Securities and Exchange Commission and used in the marketing of the IPO.

 



11

 

 

(t) “Properties” shall have the meaning given in the Recitals and “Property”
shall have the correlative meaning.

 

(u) “S Corp” means the entities listed on Schedule 4.2(u).

 

(v) “Subsidiary” means any corporation, partnership, limited liability company,
joint venture, trust or other legal entity in which a Contributed Entity owns
(either directly or through or together with another Subsidiary) either (i) a
general partner, managing member or other similar interest, or (ii) outstanding
capital stock or other equity interests of such corporation, partnership,
limited liability company, joint venture or other legal entity. As used herein,
“Subsidiary” or “Subsidiaries” refers to the Subsidiaries of the Contributed
Entities, as set forth on Schedule 4.2(u), unless the context otherwise
requires.

 

(w) “Tax” means all federal, state, local and foreign income, withholding, gross
receipts, license, property, sales, franchise, employment, payroll, goods and
services, stamp, environmental, customs duties, capital stock, social security,
transfer, alternative minimum, excise and other taxes, tariffs or governmental
charges of any nature whatsoever, including estimated taxes, together with
penalties, interest or additions to Tax with respect thereto, whether or not
disputed.

 

4.3 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all of the parties hereto. Each
party may rely on a facsimile or electronic pdf email signature of the other
party as if it were an original signature.

 

4.4 Entire Agreement; Third-Party Beneficiaries. This Agreement, including,
withoutlimitation, the exhibits hereto, constitute the entire agreement and
supersede each prior agreement and understanding, whether written or oral, among
the parties regarding the subject matter of this Agreement. This Agreement is
not intended to confer any rights or remedies on any Person other than the
parties hereto.

 

4.5 Governing Law and Jurisdiction.

 

(a) This Agreement shall be governed by and construed in accordance with  the
laws of the State of New York, without regard to the conflicts of law rules
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be, except to the extent otherwise required by applicable law,
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any provision of this Agreement), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.

 



12

 

 

(b) Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

(c) If one or more parties shall commence an action, suit or proceeding to
enforce any provision of this Agreement, the prevailing party or parties in such
action, suit or proceeding shall be reimbursed by the other party or parties to
such action, suit or proceeding for the reasonable attorneys’ fees and other
costs and expenses incurred by the prevailing party or parties with the
investigation, preparation and prosecution of such action, suit or proceeding.

 



4.6 Assignment. This Agreement shall be binding upon, and shall be enforceable
by and inure to the benefit of, the parties hereto and their respective heirs,
legal representatives, successors and assigns; provided, however, that this
Agreement may not be assigned (except by operation of law) by any party without
the prior written consent of the other parties, and any attempted assignment
without such consent shall be null and void and of no force and effect, except
that the REIT and the Operating Partnership may assign its rights and
obligations hereunder to an Affiliate.

 

4.7 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

 

4.8 Rules of Construction.

 

(a) The parties hereto agree that they have been represented by counsel during
the negotiation, preparation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.

 

(b) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” All terms defined in this Agreement shall have the defined meanings
contained herein when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms, unless otherwise defined herein. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time, amended, qualified or supplemented, including (in
the case of agreements and instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and all attachments
thereto and instruments incorporated therein. References to a Person are also to
its permitted successors and assigns.

 

4.9 Equitable Remedies. The parties agree that irreparable damage would occur to
the Acquirer in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Acquirer shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement by the Principal and to
enforce specifically the terms and provisions hereof in any federal or state
court located in the City of New York, Borough of Manhattan, this being in
addition to any other remedy to which the Acquirer is entitled under this
Agreement or otherwise at law or in equity.

 

4.10 Time of the Essence. Time is of the essence with respect to all obligations
under this Agreement.

 

4.11 Headings. Headings of the Articles and Sections of this Agreement are for
the convenience of the parties only, and shall be given no substantive or
interpretive effect whatsoever.

 

[Signature Page Follows.]

 



13

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective duly authorized officers, all as of the date first written
above.

 

  ACQUIRER:       POSTAL REALTY TRUST, INC., a Maryland   corporation       By:
/s/ Andrew Spodek     Name: Andrew Spodek     Title:  Chief Executive Officer  
      POSTAL REALTY LP, a Delaware limited   partnership       By: Postal Realty
Trust, Inc.     a Maryland corporation, its General Partner         By: /s/
Andrew Spodek       Name: Andrew Spodek       Title:  Chief Executive Officer

 

[Signature Page to Representation, Warranty and Indemnity Agreement]

 







 

 



 



 PRINCIPAL:     Andrew Spodek     By: /s/ Andrew Spodek    Andrew Spodek

 

[Signature Page to Representation, Warranty and Indemnity Agreement]

 

 

 

 

Schedule I

 

Mass Postal Holdings, LLC
Michigan Postal Holdings LLC
Ohio Postal Holdings, LLC
Pennsylvania Postal Holdings, LLC
Wisconsin Postal Holdings, LLC
Alabama Postal Holdings, LLC
Illinois Postal Holdings, LLC
Iowa Postal Holdings, LLC
Postal Holdings LLC
Tennessee Postal Holdings, LLC
15% interest in Harbor Station LLC
Missouri & Minnesota Postal Holdings, LLC

 

 

 

 

Schedule II



Barstow, IL



Carbon Cliff, IL



Hillsdale, IL



Little York, IL



Lynn Center, IL 

New Windsor, IL



Rapids City, IL



Alpha, IL



Orion, IL 

Seatonville, IL



Hancock, NY



Elba, NY



Tulsa, OK 



Vanndale, AR 

Cadwell, GA



Colquitt, GA



Meansville, GA



Tacoma, WA



Leslie, MI



Springport, MI 

Chesaning, MI



Aurora, CO



West Sacramento, CA 

Oakdale, PA



Princess Anne, MD



Elizabeth, PA



Peru, IN



Gary, IN 

Deville, LA



Scotland, SD 

 

Glasgow, VA
Chicago, IL
Chester, WV
Flora, IN
Edina, MO
Dobson, NC
Chicago, IL
Buffalo, NY

 



Spring Grove, PA
Brockway, PA
Knox, PA
Frackville, PA

 

 

 

 

Girardville, PA
New Philadelphia, PA
Orwigsburg, PA
Ringtown, PA
Shoemakersville, PA
Tower City, PA
Williamstown, PA
Leola, PA
Castleton on Hudson, NY

 



Sundown, TX
Byron, MI
Barton, VT
Enosburg Falls, VT
Fairlee, VT
Groton, VT
Hartford, VT
Marlborough, NH
Port Henry, NY
Sheffield, VT
South Royalton, VT
Indian Rocks Beach, FL
Abington, MA
East Liverpool, OH
Poseyville, IN
Wadesville, IN
Edgewood, IA
Pelahatchie, MS
Kimball, NE
Winamac, IN
Ralls, TX

 



Milwaukee, WI

 



El Paso, TX
El Paso, TX
Stinnett, TX
Fabius, NY
Pompey, NY
Mount Vernon, IL
Deltaville, VA
Memphis, TN
Memphis, TN



 



 

